EXHIBIT 10.1
  
SECOND AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into effective as of May 9, 2011 (the
"Effective Date"), among CALLON PETROLEUM COMPANY, a Delaware corporation
("Borrower"), the Lenders party hereto, and REGIONS BANK, an Alabama banking
corporation (“Regions”), as administrative agent for such Lenders (in such
capacity, the “Administrative Agent”), and as an issuing lender for such Lenders
(in such capacity, the “Issuing Lender”).


WHEREAS, pursuant to that certain Third Amended and Restated Credit Agreement,
dated effective as of January 29, 2010, as amended by that certain First
Amendment to Third Amended and Restated Credit Agreement, dated effective as of
November 12, 2010 (as may be now or hereafter amended, modified, supplemented or
replaced from time to time, the “Credit Agreement”), among Borrower, the Lenders
party thereto, Administrative Agent, such Lenders agreed to provide to Borrower,
subject to the terms and conditions set forth therein, a revolving credit
facility in the principal amount of up to One Hundred Million Dollars
($100,000,000.00);


WHEREAS, the availability of the revolving credit facility is limited to the
Borrowing Base as determined under Section 2.02 of the Credit Agreement;
 
 
WHEREAS, Borrower has requested, and the Lenders who are party hereto and
Administrative Agent have agreed to increase the Borrowing Base to Forty-Five
Million Dollars ($45,000,000.00);


WHEREAS, Borrower has also requested, and the Lenders who are party hereto and
Administrative Agent have agreed to grant Borrower an option to extend the
Maturity Date from September 25, 2012 until April 2, 2013; and


WHEREAS, Borrower, the Lenders who are parties hereto and Administrative Agent
desire to amend the Credit Agreement to evidence such agreements and certain
other related matters.


NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are
hereby acknowledged, Borrower, the Lenders who are parties hereto and
Administrative Agent hereby agree as follows:


1.           Capitalized Terms.  All capitalized terms used and not otherwise
defined herein (including, without limitation, in the language amendatory to the
Credit Agreement) shall have the meanings given such terms in the Credit
Agreement.
 
 
2.           Add Definitions of “Applicable Margin” and “Pricing Grid”.  The
Credit Agreement is hereby amended by adding the following definitions of
“Applicable Margin” and “Pricing Grid” to Section 1.01 of the Credit Agreement:


"Applicable Margin" means, with respect to any Advance, (a) during such times as
any Event of Default exists, two percent (2.0%) per annum plus the rate per
annum set forth in the Pricing Grid as the “Applicable Margin” based on the
present Utilization Level applicable from time to time, and (b) at all other
times, the rate per annum set forth in the Pricing Grid as the “Applicable
Margin” based on the relevant Utilization Level applicable from time to
time.  The Applicable Margin for any Advance shall change when and as the
relevant Utilization Level changes and when and as any such Event of Default
commences or terminates.


"Pricing Grid" means the pricing information set forth in Schedule I.


 
 

--------------------------------------------------------------------------------

 
3.           Change in Definitions of “Commitment”, “Commitment Fee Rate”,
“Index Rate” and “Interest Rate”.  The Credit Agreement is hereby amended by
deleting in its entirety the definitions of “Commitment”, “Commitment Fee Rate”,
“Index Rate” and “Interest Rate” set forth in Section 1.01 of the Credit
Agreement, and by substituting in place and instead thereof the following
definitions, respectively:


"Commitment" means, for any Lender, the amount set opposite such Lender's name
on the Schedule II as its Commitment, or if such Lender has entered into any
Assignment and Acceptance, as set forth for such Lender as its Commitment in the
Register maintained by the Administrative Agent pursuant to Section 9.06(c), as
such amount may be reduced or terminated pursuant to Section 2.04 or Article VII
or otherwise under this Agreement, and "Commitments" shall mean all such
Commitments collectively.  The aggregate Commitments on the date of this
Agreement are One Hundred Million Dollars ($100,000,000.00).


"Commitment Fee Rate" means the applicable rate per annum rate set forth in the
Pricing Grid as the “Commitment Fee Rate”.


“Index Rate” means, for any Index Rate Determination Date, the rate per annum
(rounded upward to the next whole multiple of 1/100 of 1%) equal to (a) the rate
determined by Administrative Agent to be the offered rate which appears on the
page of the Reuters Screen which displays an average British Bankers Association
Interest Settlement Rate (such page currently being Reuters Screen LIBOR01 Page)
for deposits with a term equivalent to one (1) month in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two (2) Business Days prior
to such Index Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded upward
to the next whole multiple of 1/100 of 1%) equal to the rate determined by
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
for deposits with a term equivalent to one (1) month in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two (2) Business Days prior
to such Index Rate Determination Date, or (c) in the event the rates referenced
in the preceding clauses (a) and (b) are not available, the rate per annum
(rounded upward to the next whole multiple of 1/100 of 1%) equal to quotation
rate (or the arithmetic mean of rates) offered to first class banks in the
London interbank market for deposits in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of Regions Bank or any
other Lender selected by Administrative Agent, for which the Index Rate is then
being determined with maturities comparable to one (1) month as of approximately
11:00 a.m. (London, England time) two (2) Business Days prior to such Index Rate
Determination Date.  Notwithstanding the foregoing, in no event shall the Index
Rate be less than one-half of one percent (0.50% or 50 basis points).


"Interest Rate" means an interest rate per annum equal to the sum of (i) the
Index Rate, plus (ii) the Applicable Margin.


4.           Change in Borrowing Base.  The Credit Agreement is hereby amended
by deleting in its entirety Section 2.02(a) of the Credit Agreement, and by
substituting in place and instead thereof the following:


(a)           Borrowing Bases.  From and after the effective date of the Second
Amendment to this Agreement (May 9, 2010), the Borrowing Base has been set by
Administrative Agent and the Lenders and acknowledged by Borrower as Forty-Five
Million Dollars ($45,000,000.00), and such increased Borrowing Base shall remain
in effect until the next redetermination made pursuant to this Section
2.02.  The Borrowing Base shall be determined in accordance with the standards
set forth in Section 2.02(d) and are subject to periodic redetermination
pursuant to Sections 2.02(b) and 2.02(c).


5.           Option to Extend Maturity Date.  The Credit Agreement is hereby
amended by adding the following Section 9.20 to the Credit Agreement:


Section 9.20                      Option to Extend Maturity Date.  Provided that
Regions is then the sole Lender under this Agreement on the date Borrower
delivers its written election described below and the conditions set forth in
Section 3.01 and 3.02 have been satisfied, the Borrower may extend the Maturity
Date of the credit facilities provided under this Agreement from September 25,
2012 until April 2, 2013 by delivering to the Administrative Agent on or before
September 15, 2011: (i) written notice of Borrower’s intention to extend the
Maturity Date, and (ii) the extension fee(s) in such amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.


6.           Change in Schedule I (Pricing Grid).  The Credit Agreement is
hereby amended by deleting in its entirety Schedule I which currently attached
to the Credit Agreement, and by substituting in place and instead thereof
Schedule I which is attached hereto.


 
Exh 10.1 page 2

--------------------------------------------------------------------------------

 
7.           Conditions Precedent.  The obligation of Administrative Agent and
the Lenders to execute this Amendment and the effectiveness of this Amendment
are subject to the satisfaction of all of the following conditions:


 
a.
No Default. There shall exist no Event of Default on and as of the Effective
Date;



 
b.
Representation and Warranties.  The representations and warranties of Borrower
and CPOC made in the Loan Documents shall be true in all material respects on
and as of the Effective Date;



 
c.
Covenants and Agreements.  Borrower shall have performed or observed in all
material respects all agreements, covenants and conditions required to be
performed or observed by it on or prior to the Effective Date;



 
d.
Corporate Certificate of Borrower.  Administrative Agent shall have received a
certificate executed on behalf of Borrower evidencing the due incorporation,
existence, and good standing of Borrower, the authority of Borrower to enter
into the Loan Documents, the incumbency of the parties executing the Loan
Documents on behalf of Borrower, and such other matters as shall be reasonably
requested by Administrative Agent;

e.           Origination Fee.  Borrower shall have paid in full to
Administrative Agent on or before the Effective Date an origination fee in such
amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent as consideration for the increase of the Borrowing Base and
availability under the revolving credit facility.


 
f.
Other Fees and Expenses. Borrower shall have paid all reasonable fees, costs and
expenses incurred or sustained by Administrative Agent and each of the Lenders
(including all reasonable attorneys' fees) in connection with the preparation,
execution and delivery of this Amendment and any related documents; and



 
g.
Additional Documentation and Information.  Administrative Agent shall have
received all other documents, instruments, estoppel certificates, waivers,
consents or other approvals from any person or persons, and evidence of the
completion of all other actions, as may, in the opinion of Administrative Agent,
are necessary or desirable.



8.           References to Credit Agreement. All parties hereto hereby further
acknowledge and agree that all references in the Loan Documents to the Credit
Agreement, shall be deemed amended to refer to the Credit Agreement, as amended
by this Amendment.


9.           Loan Documents to Remain in Full Force and Effect. The Credit
Agreement, as herein amended, and the other Loan Documents remain in full force
and effect in accordance with their respective terms, and Borrower,
Administrative Agent and each of the Lenders hereby ratify and confirm the
same.  Borrower represents and warrants that all of the representations and
warranties of Borrower contained in the Credit Agreement, as herein amended, and
the other Loan Documents to which Borrower is a party are true and correct in
all material respects on and as of the Effective Date and that no Default or
Event of Default has occurred and is continuing under the Credit
Agreement.  Borrower acknowledges that it is fully obligated under the terms of
the Credit Agreement, as herein amended, the Note, and the other Loan Documents
to which Borrower is a party, and that it has no offsets or defenses with
respect to its obligations thereunder.


10.           Governing Law. This Amendment shall be governed by and interpreted
in accordance with the laws of the State of Mississippi.


11.           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


[Remainder of this page intentionally left blank.  Signature pages follow.]


 
Exh 10.1 page 3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Second Amendment
to Third Amended and Restated Credit Agreement effective as of the day and year
first above written.


BORROWER:
 
CALLON PETROLEUM COMPANY






 
By:  /s/ Rodger W. Smith

Rodger W. Smith
Vice President and Treasurer




 
Exh 10.1 page 4

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT AND

 
SOLE LENDER:



REGIONS BANK,
 
as Administrative Agent and Sole Lender





 
By:  /s/ William A. Phillipp

William A. Philipp,
Senior Vice President


 
Exh 10.1 page 5

--------------------------------------------------------------------------------

 
SCHEDULE I


PRICING GRID


Applicable Margin and Commitment Fee Rate


Utilization Level*
Applicable Margin
Commitment Fee Rate
Level I
3.00%
0.50%
Level II
2.75%
0.50%
Level III
2.50%
0.50%





* Utilization Levels are described below and are determined by the percentage of
utilization of the lesser of (a) the Commitments and (b) the Borrowing Base.


1.  Level I: If the percentage of utilization is greater than eighty percent
(80.0%).


 
2.  Level II: If the percentage of utilization is greater than twenty-five
percent (25.0%) but less than or equal to eighty percent (80.0%).



 
3.  Level III: If the percentage of utilization is less than or equal to
twenty-five percent (25.0%).



 
 
 

 Exh 10.1 page 6
 